Citation Nr: 1043884	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-42 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a left eye disability.

3.  Entitlement to service connection for a right eye disability.

4.  Entitlement to service connection for a prostate disability.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to service connection for a right foot 
disability.

7.  Entitlement to service connection for arthritis.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for hyperlipidemia.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to February 
1946 and from September 1950 to September 1951.

These matters come before the Board of Veterans' Appeals (Board) 
from a January 2009 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
In that decision, the RO denied entitlement to service connection 
for diabetes mellitus, glaucoma, a prostate condition, and a 
bilateral foot condition/gout.  Jurisdiction over the Veteran's 
appeal is with the RO in Roanoke, Virginia.

In his October 2009 substantive appeal (VA Form 9), the Veteran 
requested a Board hearing before a Veterans Law Judge in 
Washington, DC.  In July 2010, he withdrew his hearing request.

The issues of entitlement to service connection for a 
bilateral leg disability, a liver disability, a lung 
disability, and dementia have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

In September 2010, the Vice Chairman of the Board granted a 
motion to advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 
3.159(c), (d) (2010).  The VCAA's duty to assist includes a duty 
to help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody.  38 C.F.R. § 
3.159(c)(4). 

In his June 2009 notice of disagreement (NOD), the Veteran stated 
that he had received treatment at the VA Medical Center in East 
Orange, New Jersey (VAMC East Orange) for unspecified medical 
problems after his discharge from service. There are no treatment 
records from this facility in his claims file.  VA has a duty to 
obtain any such records.  38 U.S.C.A. 5103A(b),(c); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Veteran also indicated in his June 2009 NOD that he received 
treatment for unspecified medical problems at Walter Reed Medical 
Center (Walter Reed) following his discharge from service.  VA 
has adopted a regulation requiring that when it becomes aware of 
private treatment records it will specifically notify the Veteran 
of the records and provide a release to obtain the records.  If 
the Veteran does not provide the release, VA has undertaken to 
request that the Veteran obtain the records.  38 C.F.R. 
§ 3.159(e)(2).  Any treatment records from Walter Reed may be 
relevant to the Veteran's service connection claims and there is 
no indication that any attempts were made to obtain the 
identified treatment records.

In light of the Veteran's contentions and the state of the 
record, the Board finds that the Veteran must be afforded a VA 
examination to determine whether his diabetes mellitus, left eye, 
right eye, prostate disability, left foot disability and right 
foot disability are related to or had their onset in service.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In the January 2009 rating decision, the RO denied entitlement to 
service connection for osteoarthritis, hypertension, and 
hyperlipidemia.  The Veteran specifically listed arthritis in his 
June 2009 NOD.  Furthermore, while the Veteran noted that he had 
been diagnosed as having glaucoma, diabetes, an enlarged 
prostate, and gout in his June 2009 NOD, he did not state that 
his NOD was limited to those issues, he provided a general 
statement that the NOD was in response to the January 2009 rating 
decision, and he reported in a statement received in March 2010 
(VA Form 21-4138) that he was taking medication for high blood 
pressure and high cholesterol.

A statement of the case has not been issued as to the issues of 
entitlement to service connection for arthritis, hypertension, 
and hyperlipidemia.  38 U.S.C.A. § 7105(a) (West 2002).  The 
Board is required to remand these issues for issuance of the 
necessary statement of the case.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AOJ should issue a statement of the 
case as to the issues of entitlement to 
service connection for arthritis, 
hypertension, and hyperlipidemia.  These 
issues should not be certified to the Board 
unless a sufficient substantive appeal is 
submitted.

2.  Obtain and associate with the claims 
file all records of the Veteran's treatment 
for an eye disability, diabetes mellitus, a 
prostate disability, and a foot disability 
from VAMC East Orange.

All efforts to obtain these treatment 
records should be documented in the claims 
file.  If these records are unavailable, 
this should also be noted in the claims 
file.

3.  The AOJ should take all necessary steps 
to obtain and associate with the claims 
file all treatment records from Walter Reed 
for an eye disability, diabetes mellitus, a 
prostate disability, and a foot disability. 

All efforts to obtain these treatment 
records should be documented in the claims 
file.  If these records are unavailable, 
this should also be noted in the claims 
file. 

2.  After the above development is 
completed, the RO should also make 
arrangements with an appropriate VA 
examination to determine whether it is at 
least as likely as not that the Veteran has 
diabetes mellitus, left eye, right eye, 
prostate disability, left foot disability 
and right foot disability that are related 
to or had their onset in service.  In 
addition, with respect to his diabetes 
mellitus and prostate disability, the 
examiner must also opine as to whether it 
is at least as likely as not that the 
disabilities developed during the first 
post-service year.  All appropriate tests 
deemed necessary by the examiner should be 
conducted.  All findings and conclusions 
should be set forth in a legible report.

3.  If any benefit for which a sufficient 
substantive appeal has been received 
remains denied, the AOJ should issue a 
supplemental statement of the case.  
Thereafter, the case should be returned to 
the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

